Appeal from an order of the Supreme Court, Erie County (Eugene M. Fahey, J.), entered August 9, 2005. The order, insofar as appealed from, granted in part plaintiffs motion to compel disclosure by defendant Hartford Fire Insurance Company.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Same memorandum as in National Fuel Gas Distrib. Corp. v *1172Hartford Fire Ins. Co. ([appeal No. 1] 28 AD3d 1169 [2006]). Present-Hurlbutt, J.P., Scudder, Kehoe, Gorski and Hayes, JJ.